Citation Nr: 1612343	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  06-26 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent for depression, including dysthymic disorder and major depressive disorder (MDD).

2.  Entitlement to an increased evaluation in excess of 10 percent for left wrist ganglion cyst (previously rated as post operative ganglion cysts, left
wrist (non-dominant)).

3.  Entitlement to an increased evaluation in excess of 20 percent prior to August 4, 2010 and in excess of 30 percent thereafter for reflex sympathetic dystrophy, left hand/wrist (non-dominant).

4.  Entitlement to an increased evaluation in excess of 10 percent for a history, cystic lesions of the abdomen area.

5.  Entitlement to an effective date prior to August 28, 1996 for the grant of an increase in rating to 10 percent for abdominal cystic lesions. 


6.  Entitlement to a temporary total disability evaluation based on need for convalescence following surgical treatment for ganglion cyst.

7.  Entitlement to automobile and adaptive equipment and/or for adaptive equipment only.

8.  Entitlement to special monthly compensation based on Aid and Attendance.

9.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for post-traumatic stress disorder (PTSD), to include as based upon a military sexual trauma.

10.  Entitlement to service connection for prostate cancer, claimed as secondary to Agent Orange exposure and/or exposure to ionizing radiation.

11.  Entitlement to service connection for erectile dysfunction, claimed as secondary to prostate cancer and as secondary to cystic lesions of abdominal area. 

12.  Entitlement to a temporary total disability evaluation based on need for convalescence following treatment for prostate cancer.
 
13.  Entitlement to special monthly compensation based on loss of use of a creative organ. 

14.  Entitlement to service connection for a disability manifested by hair loss, to include as due to exposure to ionizing radiation.

15.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Todd Hammond, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to January 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 1997, March 2000, March 2010, August 2010, and April 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreements (NOD) were received in September 1997, April 2000, March 2010, August 2010, and April 2013.  Statements of the Case (SOC) were issued in July 2006, December 2010, and August 2014.  Substantive Appeals were received in August 2006, January 2011, and August 2014. 

The Veteran presented testimony as to the issues of entitlement to an effective date prior to August 28, 1996 for the grant of an increase in rating to 10 percent for abdominal cystic lesions and entitlement to service connection for a disability manifested by hair loss, to include as due to exposure to ionizing radiation at a Board hearing in January 2009.  A transcript of the hearing is associated with the Veteran's claims folder.

The Veterans Law Judge who presided over the January 2009 hearing is no longer employed by the Board.   As such, in a November 2015 letter, the Board notified the Veteran of that Judge's retirement and of the consequent options, including the right to have another hearing before a different Veterans Law Judge that would ultimately decide the appeal.  The Veteran was notified that he had 30 days to respond or the Board would proceed without a new hearing.  He has since not responded to such notice.  There is no indication in the record that the Veteran did not receive such notice.  As such, and in accordance with the presumption of regularity of the mail, the Board finds that the Veteran did not intend to have a new hearing and the claims shall proceed accordingly.

The Board additionally notes that the Veteran originally requested hearings before the Board in his January 2011 and August 2014 Substantive Appeals for his other issues on appeal that were not addressed in the January 2009 Board hearing.  However, in signed statements dated in March 2012 and March 2015, the Veteran withdrew both hearing requests.  The record does not reflect that the Veteran has ever resubmitted any request to have any hearing rescheduled.  As such, the Board finds that the Veteran's requests for hearings have been successful withdrawn.  38 C.F.R. § 20.704 (2015).

The claims of entitlement to an effective date prior to August 28, 1996 for the grant of an increase in rating to 10 percent for abdominal cystic lesions and entitlement to service connection for a disability manifested by hair loss, to include as due to exposure to ionizing radiation were previously before the Board in June 2006 and February 2009, at which time they were remanded for additional development.  That development having been completed, these claims are once again before the Board.

In regard to the Veteran's claim for prostate cancer, claimed as secondary to Agent Orange exposure and/or exposure to ionizing radiation, the Veteran clarified in a January 2013 statement that this condition was not also being claimed as secondary to service-connected cystic legions of the abdomen.  As such, the Board shall limit the scope of its inquiry accordingly.  The caption on the title page has been amended to reflect this finding.

Additionally, during the pendency of the appeal, the RO increased the Veteran's reflex sympathetic dystrophy, left hand/wrist (non-dominant) from 20 percent to 30 percent disabling, effective August 4, 2010.  It is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As, there are higher evaluations available for the service-connected reflex sympathetic dystrophy, left hand/wrist (non-dominant) and the increased evaluation does not cover the entire period of appeal, the Veteran's claim is still  in controversy and shall continue to be adjudicated by the Board.  The title on the caption page has been amended to reflect these findings.

Furthermore, in regard to the Veteran's service connected depression, the rating decision upon which the appeal is based in this regard was initiated based upon the Veteran's March 2012 claim for TDIU.  In evaluating the Veteran's claim, VA examinations were conducted for all of the Veteran's service connected disabilities, including his depression.  The VA February 2013 examination revealed that the Veteran's psychiatric disorder was currently diagnosed as dysthymia.  As such, the RO included a decision of this issue in its April 2013 rating decision, awarding a new diagnostic code to run consecutively with the former diagnostic code for depression, effective February 6, 2013.  The previous evaluation of 30 percent from January 16, 2009 to February 5, 2013 was continued.  It is from this decision that the current appeal in this regard stems.  Because the general rating criteria for psychiatric disorders is the same despite the differing diagnostic codes, the Board shall consider the entire period of the appeal as one claim, as if the diagnostic code had not been amended.  As such, the period of consideration for the Veteran's appeal which, not stemming from an initial evaluation, but rather covering a period from March 2011 to present based upon his March 2012 claim for increase via his TDIU claim, shall be adjudicated as a whole and not bifurcated based upon a change in diagnostic codes.  This approach will not prejudice the Veteran as, again, the rating criteria for both diagnostic codes is the same.

The issue of permanent nerve damage as secondary to the Veteran's service-connected left wrist has been raised by the record in a July 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of  entitlement to service connection for prostate cancer, claimed as secondary to Agent Orange exposure and/or exposure to ionizing radiation, entitlement to service connection for erectile dysfunction, claimed as secondary to prostate cancer and as secondary to cystic lesions of abdominal area, entitlement to a temporary total disability evaluation based on need for convalescence following treatment for prostate cancer, entitlement to special monthly compensation based on loss of use of a creative organ, entitlement to service connection for a disability manifested by hair loss, to include as due to exposure to ionizing radiation, entitlement to an increased evaluation in excess of 10 percent for a history, cystic lesions of the abdomen area and earlier effective date, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's depression, including dysthymic disorder and MDD, only showed evidence of mild to moderate symptoms of depression, anxiety, sleep disturbance, and difficulty in establishing and maintaining effective work and social relationships  throughout the appeals period, to include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  The Veteran's left wrist ganglion cyst only showed evidence of painful limitation of motion, but no ankylosis, throughout the appeals period.

3.  The Veteran's reflex sympathetic dystrophy, left hand/wrist only showed evidence of severe, wholly sensory, pain in a non-dominant extremity, with no complete paralysis, throughout the appeals period.

4.  The available medical evidence of record does not reveal that the Veteran was provided with surgical treatment for ganglion cyst on March 2012 or at any time during the relevant appeals period.

5.  The available medical evidence of record does not reveal that the Veteran's service-connected disabilities have resulted in the loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; or, ankylosis of one or both knees or one or both hips.

6.  The medical evidence of record is against a finding that the Veteran's disabilities caused the need for aid and attendance as provided under 38 C.F.R. § 3.352(a)  or that he was housebound due to such disabilities.

7.  The RO denied service connection for a claim for PTSD in January 1999.  The Veteran was notified of the decision on January 27, 1999.  The Veteran did not submit any additional evidence or an intention to appeal and the decision was finalized on January 27, 2000.  The Veteran then filed a claim to reopen in October 2009, which was subsequently denied on March 2010 and continued a denial in October 2010, from which the current appeal stems.

8.  Evidence added to the record since the final January 2000 rating decision, with regard to the issue of PTSD, is neither cumulative nor redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

9.  The medical evidence of record does not reveal that the Veteran has a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for service-connected depression, including dysthymic disorder and MDD, are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for a disability rating in excess of 10 percent for service-connected left wrist ganglion cyst are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.3 , 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5215 (2015).

3. The criteria for a disability rating of 30 percent, but no higher, for service-connected reflex sympathetic dystrophy, left hand/wrist, prior to August 4, 2010 are met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, Diagnostic Code 8616 (2015). 

4.  The criteria for a disability rating in excess of 30 percent for service-connected reflex sympathetic dystrophy, left hand/wrist beginning August 4, 2010 are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, Diagnostic Code 8616 (2015). 

5.  The criteria for a temporary total rating following surgery on the service-connected left wrist ganglion cyst are not met. 38 C.F.R. § 4.30 (2015).

6.  The criteria for entitlement to a certificate of eligibility for an automobile allowance and/or specially adapted equipment only, have not been met.  38 U.S.C.A. §§ 3902, 5103 (West 2014); 38 C.F.R. § 3.808 (2015).

7.  The criteria for Special Monthly Compensation based on the appellant's need for Aid Attendance have not been met.  38 U.S.C.A. §§ 1114, 1134, 5107; 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).

8.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, to include as based upon military sexual trauma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

9.  The criteria for service connection for PTSD, to include as based upon military sexual trauma, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, letters dated in March 2009, November 2009, April 2010, March 2012, October 2012, and January 2014 advised the Veteran of the evidence and information necessary to substantiate his claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letters also advised the Veteran of elements required to reopen a previously-denied claim and the specific reasons why his previous claims of service connection had been denied.  Additionally, such letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.

The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration  (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the RO obtained and associated the Veteran's SSA records with the claims file several times prior to the present appeal and most recently in April 2010.

VA also provided the Veteran with adequate medical examinations.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation.  Moreover, in the absence of a current disability as in the case of the Veteran's PTSD claim, there is no reasonable possibility that a nexus opinion can substantiate the claim. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

Moreover, the Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2009 hearing, the Veterans Law Judge noted the issues on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in February 2009 so that additional medical evidence could be obtained, to include nexus opinions.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the prior Board remand directives in regard to the issue of an earlier effective date for the Veteran's abdominal cystic lesions.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.   The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's service-connected depression is rated as 30 percent disabling in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9434.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
 persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran's left wrist ganglion cyst is rated at 10 percent disabling in accordance with the General Rating Formula for the Musculoskeletal System.  4.71a, Diagnostic Codes 5024, 5215.  Because the Veteran's ganglion cyst is not specifically listed in the rating schedule, it is rated by analogy based upon the closest affected body system.  When an unlisted condition is encountered, it is to be rated under a closely-related disease or injury similar in function and anatomical location.  38 C.F.R. § 4.20.  When an unlisted disease is rated by analogy, the code is built by using the part of the rating schedule most closely related to the disability for the first 2 digits and "99" for the last 2 digits.  See 38 C.F.R. § 4.27.  Here, the RO determined that the closest rated disability is that of  tenosynovitis, an inflammatory condition that affects the tendons, such as in the wrist.  Diagnostic Code 5024, the code for tenosynovitis, indicates that  diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.  As such, the Veteran's claim is rated under 5215, which deals with limitation of motion of the wrists.  Under this diagnostic code, a 10 percent evaluation is warranted for palmar flexion limited in line with forearm or dorsiflexion less than 15 degrees in the minor extremity.  

Higher evaluations may be available for a showing of ankylosis of the wrist under Diagnostic Code 5214.  A 20 percent evaluation is warranted for ankylosis that is favorable in 20 degrees to 30 degrees of dorsiflexion in the minor extremity.  Id.  A 30 percent evaluation is warranted for ankylosis in any other position, except favorable in the minor extremity.  Id.  A 40 percent evaluation is warranted for ankylosis which is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation in the minor extremity.  Id.  A note adds that extremely unfavorable ankylosis will be rated as loss of use of hands under diagnostic code 5125.  Id.

The Veteran's left wrist reflex sympathetic dystrophy is rated at 20 percent disabling prior to August 4, 2010 and 30 percent disabling thereafter in accordance with the General Rating Formula for Neurological Conditions and Convulsive Disorders.  4.124a, Diagnostic Code 8616.  Because the Veteran's reflex sympathetic dystrophy is not specifically listed in the rating schedule, it is rated by analogy based upon the closest affected body system.  When an unlisted condition is encountered, it is to be rated under a closely-related disease or injury similar in function and anatomical location.  38 C.F.R. § 4.20.  When an unlisted disease is rated by analogy, the code is built by using the part of the rating schedule most closely related to the disability for the first 2 digits and "99" for the last 2 digits.  See 38 C.F.R. § 4.27.  Here, the RO determined that the closest analogous disability was neuritis of the ulnar nerve under Diagnostic Code 8616.  A 20 percent evaluation is warranted for a minor extremity with incomplete paralysis of the ulnar nerve that is moderate.  Id.  A 30 percent evaluation is warranted for a minor extremity with incomplete paralysis of the ulnar nerve that is severe.  Id.  A 50 percent evaluation is warranted for complete paralysis of the ulnar nerve, resulting in such symptoms as the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  Id.

The Veteran's abdominal cystic lesions are rated at 10 percent disabling in accordance with the General Rating Formula for the Skin.  4.118, Diagnostic Code 7806.  Because the Veteran's abdominal cystic lesions are not specifically listed in the rating schedule, it is rated by analogy based upon the closest affected body system.  When an unlisted condition is encountered, it is to be rated under a closely-related disease or injury similar in function and anatomical location.  38 C.F.R. § 4.20.  When an unlisted disease is rated by analogy, the code is built by using the part of the rating schedule most closely related to the disability for the first 2 digits and "99" for the last 2 digits.  See 38 C.F.R. § 4.27.  Here, the RO determined that the closest analogous disability was dermatitis under Diagnostic Code 7806.   A 10 percent evaluation is warranted for a condition that affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent evaluation is warranted for a condition that affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent evaluation is warranted for a condition that affects more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

Depression

The Veteran contends that his service-connected depression is worse than reflected by his current evaluation of 30 percent.  

A review of the Veteran's outpatient treatment records reveals that he has continued to receive treatment for his depression throughout the period of appeal.  

In April 2011, the Veteran was seen by his social worker.  The Veteran was assessed with dysthymic disorder.  Although it was noted that the Veteran had symptoms that may be indicative of PTSD due to a military sexual trauma, no formal diagnosis was provided.  It was noted that the Veteran was seen by his office approximately every two months.

In May 2011, the Veteran was seen by his social worker.  The Veteran's appearance and speech was appropriate and regular.  No evidence of delusions was noted.  The Veteran was assessed with a history of a depressive disorder, not otherwise specified.  

In July 2011, the Veteran was seen for complaints of mood disturbance, anxiety, and sleep disturbance for the previous 2 months.  The Veteran's appearance and speech was appropriate and regular.  Mood was depressed.  Affect was dysphoric, earnest, and engaged.  Cognition was good and insight and judgement were intact.  There were no delusions or homicidal/suicidal ideations.  The Veteran was diagnosed with major depressive disorder, with insomnia; dysthymia; anxiety disorder with chronic worry and anxiousness; and a subjective history of a military sexual trauma.

In August 2012, the Veteran was seen for his bi-monthly appointment.  The Veteran's appearance and speech were appropriate and regular.  The Veteran was diagnosed with a major depressive disorder, dysthymic disorder, and anxiety.

In October 2012, the Veteran was seen for his bi-monthly appointment.  The Veteran's appearance and speech were appropriate and regular.  The Veteran was diagnosed with a dysthymic disorder.

In December 2012, the Veteran was seen for his bi-monthly appointment.  The Veteran's appearance and speech were appropriate and regular.  Mood was frustrated and affect was congruent with content, mildly dysphoric, and brightening as the session progressed.  The Veteran admitted to sporadic hopelessness, but denied suicidal and homicidal ideation.  The Veteran was future-oriented, logical, and goal-oriented.  It was noted that the provider offered to refer the Veteran for PTSD treatment, but the Veteran decline.  No formal diagnosis of PTSD was provided.  The Veteran was diagnosed with a dysthymic disorder.

In February 2013, the Veteran was seen for his bi-monthly appointment.  The Veteran's appearance and speech were appropriate and regular.  The Veteran was diagnosed with a dysthymic disorder.

In April 2013, the Veteran was seen for his bi-monthly appointment.  The Veteran's appearance and speech were appropriate and regular.  The Veteran had depressed mood and anxiety with no suicidal ideations.  The Veteran was diagnosed with a dysthymic disorder.

In June 2013, the Veteran was seen for his bi-monthly appointment.  The Veteran's appearance and speech were appropriate and regular.  It was noted that the Veteran was experiencing more difficulties with sporadic panic and anxiety associated with physical concerns.  The Veteran was diagnosed with a dysthymic disorder.

In August 2013, the Veteran was seen for his bi-monthly appointment.  The Veteran's appearance and speech were appropriate and regular.  The Veteran was diagnosed with a dysthymic disorder.

In October 2013, the Veteran was seen for his bi-monthly appointment.  The Veteran's appearance and speech were appropriate and regular.  The Veteran had a positive depression screen and PTSD screen.  No formal diagnosis of PTSD was provided.  The Veteran was diagnosed with dysthymic disorder.

In December 2013, the Veteran was seen for his bi-monthly appointment.  The Veteran's appearance and speech were appropriate and regular.  The Veteran was diagnosed with dysthymic disorder.  He was assessed with major depressive disorder.  Although it was noted that he had symptoms consistent with PTSD, no formal diagnosis of PTSD was made.

The Veteran was provided with a VA examination on February 2013.  Upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with dysthymia and a mixed personality disorder.  A Global Assessment of Functioning (GAF) score of 55 to 60 was provided.  Symptoms that were noted to be associated with the Veteran's dysthymic disorder included dysphoric mood, anxiety, anhedonia, and impaired motivation.  It was noted that the Veteran now lives independently in a mobile home park in Keizer, Oregon.  He indicates that he has minimal social contacts presently.  The Veteran provides financial support for his twin daughters, age 12; the children reside with his brother in California.  The Veteran also has an adult son.  He reports his most recent employment as a heavy equipment operator which ended due to a work-related
injury in Sacramento.  He states he was awarded Social Security benefits on the basis of physical injuries sustained in that crash.

The examiner found that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner opined that there is no indication of increased functional impairment related to this established condition.  There is mild impairment in occupational functioning related specifically to this service-connected psychiatric condition.  The Veteran is capable of handling his own financial affairs.

In January 2014, the Veteran was seen for a medication review.  The Veteran reported positive effects on his condition from the medication.

The Veteran was provided with an additional VA examination on June 2014.  Upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with persistent depressive disorder, mild, with anxious distress.  The Veteran reported mild to moderate depression.  He indicated having
a depressed mood most days and low energy.  He indicated sleep difficulties.  The veteran reported suicidal ideation, but denied intent.  He indicated having some distress and worry related to nonservice connected medical conditions.  The Veteran  currently lives alone in Keizer.  He reported having few social contacts although he said that he has a girlfriend in the Philippines he communicates with online.  He indicated regularly playing music in several bands until 6 years ago when his instruments were stolen.  The Veteran is not currently working and last worked in the late 1980s.  He last worked as a bus driver for TriMet for one year.  He said the job ended related to injuries he suffered in a motor vehicle accident on the job.   Prior to his last job he worked as a heavy equipment operator and this job
also ended when he was injured on the job.  He reported qualifying for Social Security disability benefits after his injuries at TriMet.  The Veteran reported he attended 2 years of college in 2010.  He obtained a bachelor's degree in his classes and did not miss class.  He was able to complete coursework.  The Veteran primarily focused on his nonservice connected medical problems as his main barrier to working.  The Veteran reported seeing a counselor at the VA every 2 months and taking medication, but was not sure if it was helping.  The examiner noted that his last evaluation in April 2014 showed that his symptoms were mild and stable.  The Veteran's reported symptoms on examination included depressed mood, anxiety, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships.

Upon objective observation, the examiner noted that the Veteran was casually dressed and well groomed.  He used a cane to ambulate and reported being in pain.  He spoke freely during the examination.  He was correctly oriented to person, place, time, and purpose.  Thoughts were logical and goal directed.  There were no signs of major psychopathology such as hallucinations, delusions, or preoccupations.  His affect was constricted and mood was mildly dysphoric.  Attention and memory were intact.  He was able to answer questions  appropriately, track the conversation, and recall remote events.

The examiner noted that, the majority of the Veteran's depression (75 percent) is caused by nonservice connected medical conditions.  He frequently referred to his
disappointment and depression regarding his chronic pain related to prostate
cancer, reported nerve pain, and shoulder pain.  He is able to maintain gainful employment solely based on his service connected depression.  He is
able to follow instructions, sustain concentration and attention, and is able
to engage in appropriate social interaction.  At times he may have low
motivation on the job due to service connected depression.  The Veteran is
able to work in a loosely supervised sedentary job which has little contact
with the public solely based on service connected depression.  Because the examination was administered with the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders 5th edition (DSM V), a GAF score was not provided for the Veteran's disorder.

Ganglion Cyst

The Veteran contends that his left wrist ganglion cyst is worse than reflected by his current evaluation of 10 percent.  In this regard, the Veteran has provided statements that he has increased difficulties utilizing his left wrist in everyday tasks.

A review of the Veteran's VA outpatient treatment records show that he has been continually treated for complaints of pain and limitation of motion in his left wrist.  There has been no indication in these records that the Veteran has ever been found to have ankylosis.

In a February 2013 VA opinion, the Veteran was found to be right hand dominant, despite his claims of left hand dominance.

The Veteran was provided with a VA examination in April 2013.  Upon examination, it was noted that the Veteran's left wrist reflects the presence of a small, firm ganglion, of 3 to 4 millimeters diameter which is tender to palpation.  There was no swelling of the left wrist or hand.  The examiner noted that the scar on the radial aspect of the left wrist from the previous 1973 ganglion surgery was oval in shape, 1.5 centimeters in diameter and not tender.  There was also a linear scar of the left dorsal wrist on the ulnar aspect of 1 centimeter which also was not tender.  The examiner indicated the scars were not unstable and total area of the scars was not greater than 39 square centimeters (6 square inches).  The examiner clarified that the degenerative changes noted at the scaphotrapezial joint of the left wrist were not in the area of the ganglion cyst and not likely related to the ganglion cyst.  On physical examination the examiner noted plantar flexion of the wrist to 80 degrees and dorsiflexion to 70 degrees, with no additional loss in range of motion
following repetitive movement testing but with functional loss of pain on motion.  The VA examiner did not predict any additional limitation of motion due to functional loss during repetitive use or painful flare-ups as associated with the ganglion cyst.  

In the addendum report of August 2014,  the VA examiner stated that no additional limitation of motion could be predicted with repetitive use or painful flare-ups without resorting to mere speculation.

Reflex Dystrophy

The Veteran contends that his left wrist reflex sympathetic dystrophy is worse than reflected by his 20 percent and 30 percent evaluations.  In this regard, the Veteran has provided statements that he has increased difficulties utilizing his left wrist in everyday tasks, indicating that such had been part of a recent increase in his symptoms.  It is noted that the Veteran filed his claim in October 2009 for his increased symptoms.

A review of the Veteran's outpatient treatment records reveals that the Veteran has received treatment for complaints of pain and tenderness along his ulnar distribution of the left upper extremity.  Electromyogram testing in December 2009 showed that the Veteran's nerve conduction was normal.  The Veteran has continued to receive treatment for this condition, which has been manifested by severe wholly sensory symptoms of a non-dominant extremity throughout the period of appeals.  There has been no showing of complete paralysis affecting the left upper extremity at any time during the period of appeals.

The Veteran was provided with a VA examination in March 2010.  Upon review of the claims file, subjective interview, and objective testing, the VA examiner diagnosed the Veteran with reflex sympathetic dystrophy of the left wrist.  The Veteran complained that his left forearm remains continually swollen.  It feels "full" and "contracted" and "like a charley horse".  It twitches at times.  He has difficulty opposing his thumb.  It hurts to carry light weights, like a carton of milk.  It hurts to turn his wrist for toileting needs.  The ulnar side of his palm gets purplish.  He gets a pain "like a pencil stabbing" just proximal to the antecubital fossa.  The ulnar side of his palm and 4th and 5th fingers are numb and tingly. Objective testing revealed weakness, tremors, and paresthesias such as numbness and tingling, dysesthesias, and pain.  Reflexes were normal.  Muscle strength testing revealed active movement against some resistance for all involved muscles.  Sensory testing showed decreased pain/pinprick and decreased light touch of the ulnar aspect.  The examiner found that the Veteran's symptoms did not result in complete paralysis, but that such symptoms were severe.  The examiner further provided that, just because the Veteran had a normal electromyogram does not rule out the current findings, as the test is not 100 percent sensitive, especially for small fiber neuropathy, as in the Veteran's case.

The Veteran was provided with an additional VA examination in April 2012.  The examiner found that although the Veteran reported constant daily throbbing radiating into the forearm with tingling and numbness of the tips of the fingers and
thumb along with weakness of grip and difficulty with fine finger movements, the current complaints of worsening symptoms were actually due to his non service-connected cervical radiculopathy.  The examiner indicated symptomatology associated with the left wrist reflex sympathetic dystrophy has remained stable since the prior VA examination.  On physical examination the examiner noted mild constant pain, moderate intermittent pain, mild paresthesias/dysthesias, mild
numbness and 4/5 strength of wrist flexion and extension and grip and pinch.  

In a February 2013 VA opinion, the Veteran was found to be right hand dominant, despite his claims of left hand dominance.

Analysis

Depression

Based on the above, the Board finds that the Veteran's depression only meets the criteria for a 30 percent evaluation.  In order to warrant the next higher evaluation, the evidence must show evidence of occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 443-44 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and that a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness.'  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130.  See Carpenter, 8 Vet. App. at 242.

Here, the Veteran's available GAF scores were predominantly in the range of 55 to 60, indicating evidence of moderate symptoms.  Thus, the Veteran's GAF scores alone reflect a psychiatric disorder that was of an overall moderate nature.  These scores do not merit the assignment of a 50 percent or higher rating for the Veteran's PTSD as such a rating requires a more severe impairment manifesting in deficiencies in reduced reliability and productivity that is just not supported by the Veteran's mild to moderate presentation, as shown by his impairments in maintaining effective work and social relationships.

The Veteran's GAF scores alone, however, cannot serve as the sole basis for evaluating his higher rating claim for depression.  All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The Board notes in this regard the Veteran's statements regarding his symptoms, difficulties in social situations due to such symptoms, and his depression, anxiety, sleep disturbance, and difficulty with maintaining relationships.  The Veteran is competent to testify as to the symptomatology associated with his service-connected depression during the time period in question.  See Jandreau, 492 F.3d at 1372.  The Veteran's statements provide evidence of the Veteran's depression, anxiety, sleep disturbance, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's overall symptoms of this nature were present throughout the period of appeal.  There were never indications of more serious symptoms, including substantial memory problems, hallucinations, homicidal ideations, suicidal intentions, or any grossly inappropriate behaviors.  Thus, the Veteran's symptoms are not of the frequency, severity, and duration as contemplated in a 50 percent or higher rating.  Indeed, while the June 2014 VA examiner noted that the Veteran had difficulty establishing and maintaining effective work and social relationships, the Veteran's overall presentation is not more consistent with the symptomatology associated with a higher rating as the examiner described the Veteran's symptoms as mild.  Also, while the Veteran complained of suicidal ideations on VA examination in June 2014, he denied intent which is consistent with the prior multiple medical reports in which the Veteran denied suicidal ideations.  Thus, his symptoms are not the severity, frequency, and duration as contemplated in a higher rating.  

All of this evidence persuasively suggests that the Veteran's service-connected depression was manifested by just occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) because such symptoms were more mild to moderate and appeared to be stable and better controlled.  While the Veteran was unemployed during the period of appeal, the VA examiners of record determined that this was due to the Veteran's other physical disabilities and not due to his psychiatric disability.  Additionally, while the Veteran's socialization appeared to be restricted to immediate family, he was still shown to be capable of socializing within that limited context, and in fact appeared to be conducting a long-distance relationship with a girlfriend.  Furthermore, treatment notes and the VA examinations indicated good compliance with medication and therapy, with some improvement in symptoms over the course of the appeal, such as the Veteran's sleep disturbance.  Thus, the Veteran's symptoms are not of the severity, frequency, and duration as contemplated in a higher rating.  The record evidence has not shown occupational and social impairment with reduced reliability and productivity at any time during the period in question.   As such, the Board finds that the Veteran is only entitled to a 30 percent evaluation throughout the relevant appeals period.  In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating for his disability.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, does not show that there are distinct periods of time where an evaluation in excess of 30 percent is warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's depression at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2015).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's depression.  The Veteran's depression is primarily manifested by symptoms such as depression, anxiety, sleep disturbance, and a difficulty in establishing and maintaining effective work and social relationships.  These manifestations are already contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.




Ganglion Cyst

Based on the above, the Board finds that the left wrist ganglion cyst only meets the criteria for a 10 percent evaluation.  In order to warrant the next higher evaluation, the evidence must show evidence of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.  The Board notes that the Veteran has shown no evidence of any ankylosis at any time during the pertinent appeals period.  Rather, the Veteran has merely shown the presence of painful motion in his left wrist.

As such, the Board finds that the Veteran is only entitled to a 10 percent evaluation, based upon the symptoms of painful motion currently associated with his left wrist.  VA examiners must, "if feasible," provide the degree of additional range of motion limitation during flare-ups.  DeLuca, 8 Vet. App. at 206.  The June 2014 VA examiner stated that no additional limitation of motion could be predicted with repetitive use or painful flare-ups without resorting to speculation.  Significantly, the Veteran is assigned the highest evaluation available under Diagnostic Code 5215.  Where the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Additionally, the Board notes that the Veteran's condition is also associated with scars from the initial removal of his ganglion cyst in military service.  The Veteran's residual scarring left is currently noncompensable and combined with his overall evaluation for functional impairment of his left wrist.  Scars are evaluated in accordance with the General Rating Formula for The Skin. 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, and 7804.  The Board additionally notes that VA amended the ratings schedule pertaining to evaluation of scars for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708  (2008).  Because the Veteran's claim was received by VA in March 2012, the amendments are applicable in the present case.

A 10 percent evaluation is authorized for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear: with an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  A 20 percent evaluation is warranted for an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  Id.  A 30 percent evaluation is warranted for an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  Id.  A 40 percent evaluation is warranted for an area or areas of 144 square inches (929 sq. cm.) or greater.  Id.

If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2). 

 A 10 percent evaluation is authorized for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear: with an area or areas of 144 square inches (929 sq. cm.) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802.

A 10 percent evaluation is authorized for one or two scars that are unstable or painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 20 percent evaluation warranted for three or four scars that are unstable or painful.  Id.  A 30 percent evaluation is warranted for five or more scars that are unstable or painful.  Id.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).

Here, the Veteran's ganglion cysts scarring on the radial aspect of the left wrist from the previous 1973 ganglion surgery was oval in shape, 1.5 centimeters in diameter and not tender.  There was also a linear scar of the left dorsal wrist on the ulnar aspect of 1 centimeter which also was not tender.  The 2014 VA examiner indicated the scars were not unstable and total area of the scars was not greater than 39 square centimeters (6 square inches).  The scars, themselves, were not noted to be painful on examination.  As such, the Veteran would only be entitled to a noncompensable evaluation for his scars.  Accordingly, the Board finds that a separate evaluation for scaring due to the ganglion cyst of the left wrist is not warranted.

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, does not show that there are distinct periods of time where an evaluation in excess of 10 percent is warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's left wrist ganglion cyst at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2015).  In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating for his disability.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun, 22 Vet. App. at 111.  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's left wrist ganglion cyst.  The Veteran's left wrist ganglion cyst is manifested by symptoms such as painful motion and limitation of motion.  These manifestations are already contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.
Reflex Dystrophy

Based on the above, the Board finds that left wrist reflex sympathetic dystrophy only meets the criteria for a 30 percent evaluation throughout the appeals period.

The Board finds that the Veteran's assignment of a 30 percent evaluation should extend prior to August 4, 2010 as well.  The RO appears to have increased the Veteran's condition from 20 percent to 30 percent effective August 4, 2010, which was the date upon which a VA examination found that the Veteran's condition was manifested by severe symptoms of incomplete paralysis of the ulnar nerve for his non-dominant left hand.  Although the only treatment records during the appeals period prior to August 4, 2010 appear to show that the Veteran's condition was mild to moderate at most, particularly via the electro myelogram conducted in December 2009, the VA examiner noted that such findings were not necessarily indicative of the Veteran's actual severity of his condition, as such testing could not accurately account for smaller variances.  Additionally, the VA examiner noted that the Veteran had reported a subjective history of symptoms similar to what were found on the August 2010 VA examination.   As such, the Board finds that it is reasonable to presume that such symptoms were in effect when the Veteran initially filed his claim for increase in October 2009, as that is when he apparently felt that the symptoms had worsened to the level confirmed by the results of the August 2010 VA examination.  As such, the Board finds that the assignment of the 30 percent evaluation should encompass the entire period of appeal back to the Veteran's date of claim based on the findings of severe symptoms of incomplete paralysis of the ulnar nerve for his non-dominant left hand.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).  

In order to warrant the next higher evaluation, however, the evidence must show evidence of complete paralysis of the ulnar nerve, including more than mere sensory deficits.  See 38 C.F.R. § 4.124a, Diagnostic Code 8616.  The Board notes that the Veteran has shown no evidence of any complete paralysis of the ulnar nerve at any time during the pertinent appeals period.  Rather, the Veteran has merely shown the presence of severe wholly sensory deficits and pain in his left (non dominant) hand.  There have been no findings of the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; or any weakened flexion of wrist.

As such, the Board finds that the Veteran is only entitled to a 30 percent evaluation throughout the period of appeals, based upon the symptoms of severe wholly sensory symptoms associated with his left (non dominant) hand.  In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating for his disability.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, does not show that there are distinct periods of time where an evaluation in excess of 30 percent is warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's left wrist reflex sympathetic dystrophy at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2015).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun, 22 Vet. App. at 111.  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's left wrist reflex sympathetic dystrophy.  The Veteran's left wrist reflex sympathetic dystrophy is manifested by symptoms such as severe wholly sensory symptoms of a non-dominant extremity.  These manifestations are already contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

Temporary Total Evaluation for Ganglion Cyst Surgery

Under 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

The Veteran asserts a temporary total rating is warranted based on left ganglion cyst surgery.  

First and foremost, the Veteran must show evidence that he has actually received surgery for a service connected disability in order for the provisions of 38 C.F.R. § 4.30  to apply.  Here, although the Veteran has previously stated that he was scheduled for surgery on his ganglion cyst when he filed his claim in 2012, a review of the medical evidence of record does not reveal that the Veteran has ever had surgery on his left wrist ganglion cyst since its surgical removal in military service and a follow up surgery in 1997.  The Veteran's most recent VA examination in August 2014 for his left wrist noted the last surgery for the ganglion cyst was in 1997 and that there have been no new developments in his condition.  There are no further records documenting treatment for the Veteran's ganglion cyst after August 2014.  Thus, clearly, this legal requirement is not met, and the Veteran's claim lacks legal merit.  In Sabonis v. Brown, 6 Vet. App. 426, 430   (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.

Accordingly, the Veteran's claim for entitlement to a temporary total rating based upon left ganglion cyst surgery is denied.

Automobile Allowance

In support of the claim, the Veteran contends that he has the complete loss of his right foot and right hand; a loss of use of his left hand, and as a central visual acuity of 20/200 or less in the better eye with corrective glasses. 

A review of the Veteran's outpatient treatment records, to include prior VA examinations, does not reveal that he has a complete loss of his right foot or his right hand.  Additionally, on the Veteran's April 2013 VA examination for his left wrist, it was noted that he still had full range of motion in both upper extremities.  In reference to the question of whether, due to the Veteran's wrist conditions, is there functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis, the examiner answered in the negative.  In regard to the Veteran's claimed complete loss of his right foot and visual acuity, the medical evidence does not support such a finding and, more importantly, the Veteran is not currently service-connected for any disability involving the right lower extremity or any eye condition.

A Veteran with a service-connected disability that results in loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; or, ankylosis of one or both knees or one or both hips is eligible for financial assistance in the purchase of one automobile or other conveyance or entitled to necessary adaptive equipment.  38 C.F.R. § 3.808.

Specifically, VA shall repair, replace or reinstall adaptive equipment deemed necessary for the operation of an automobile or other conveyance acquired in accordance with the provisions of Title 38, Chapter 39, and provide, repair, replace, or reinstall such adaptive equipment for any automobile or other conveyance which an eligible person may previously or subsequently have acquired, where the Veteran has a service-connected disability that includes one of the following: loss or permanent loss of use of one or both feet; or loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes to the required specified degree.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808. 

The loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63. 

For adaptive equipment eligibility only, a showing of ankylosis of one or both knees or one or both hips is sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1)(iv).  

Here, as shown in the facts above, the Veteran does not meet any of the criteria for the claimed entitlement.  Rather, the only claimed disability that is even service-connected and, thus, potentially eligible for consideration, is not shown to result in any loss of use.  The Veteran's contention that he is entitled to the benefit he is seeking on appeal is not credible. 

In sum, the Veteran's service-connected disabilities have not caused the loss or the loss of the use of his hands or feet. There is also no evidence that the Veteran has permanent impairment of vision of both eyes due to a service-connected disability. Thus, entitlement to automobile and adaptive equipment or adaptive equipment only is not established.

Aid and Attendance

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3). 

38 C.F.R. § 3.352(a) provides that the following will be accorded consideration in determining the need for regular aid and attendance (§3.351(c)(3)) inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable, frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.

The Veteran's service-connected disabilities include depression at 30 percent disabling, left wrist reflex sympathetic dystrophy at 30 percent disabling, left ganglion cyst at 10 percent disabling, and abdominal cystic lesions at 10 percent disabling. 

The evidence does not support a finding that his disabilities caused the need for aid and attendance as provided under 38 C.F.R. § 3.352(a) or that he was housebound.  The Board acknowledges the Veteran's 2012 correspondence in which he indicated that he should be given aid and attendance based upon an upcoming surgery for his abdominal cysts scheduled for July 2012; however, the evidence does not reflect that such surgery ever occurred or that it would have resulted in the need for aid and attendance or housebound status.  Further, as indicated in the Veteran's most recent treatment records from 2014, to include his June 2014 VA examination, he indicated that he currently lived alone and was shown to be able to attend appointments on his own.  There has been no credible lay evidence or indication in the medical evidence of record that the Veteran has required the need of regular aid and attendance or been rendered housebound due to service-connected disabilities.

In sum, the Veteran's service-connected disabilities have not caused the need for regular aid and attendance or rendered him housebound.  Thus, entitlement to special monthly compensation on the basis of aid and attendance is not established.

PTSD

New and Material

The Veteran has filed a claim to reopen a previously denied claim on the issue of entitlement to service connection for PTSD.

The Veteran initially filed a claim for service connection for PTSD back in September 1998.  The evidence at the time of the adjudication of the Veteran's claim in a January 1999 rating decision consisted of service treatment records (STRs) and outpatient treatment records from 1995 to 1998.  The January 1999 rating decision denied that claim on the basis that there was no evidence of any currently diagnosed disability or the existence of a corroborated stressor.  The Veteran submitted no additional  evidence or intention to appeal, and the RO decision became final in January 2000.

The Veteran filed a claim to reopen for PTSD in October 2009.  The evidence at the time of the adjudication of the Veteran's claim in a March 2010 rating decision consisted of STRs and outpatient treatment records to present.  The March 2010 rating decision reopened the claim on the basis that the procedures for developing stressors of PTSD had been enhanced and denied that claim on the merits, finding that the Veteran still had no corroborated stressor or current diagnosis of PTSD.  The Veteran then filed a request for reconsideration in March 2010.  In his request, he provided new evidence alleging a military sexual trauma that occurred when he was assaulted in the showers by fellow service members in 1974.  The Veteran also submitted a lay statement from his sister indicating that he had started showing psychiatric symptoms following his discharge from the Navy.  The Veteran's claim was readjudicated in August 2010, again finding that the claim was reopened upon a showing of new and material evidence via the claim of military sexual trauma and, again denied on the basis that the stressor could not be corroborated and that the Veteran did not have a current diagnosis of PTSD.  The Veteran then filed a NOD in August 2010, which is the source of the present appeal.

The January 1999 rating decision is the last final decision prior to the Veteran's October 2009 claim to reopen, which is the subject of the current appeal.  Although, the Veteran's claim was reopened by the RO, the Board notes that irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001); also Winters v. West, 12 Vet. App. 203 (1999).

Since the January 1999 rating decision was finalized in January 2000, the record contains additional statements from the Veteran indicating that he developed PTSD as a result of a 1974 military sexual trauma.  The evidence is new because it has not been previously considered.  As the record suggests that the Veteran has a current disability that may be the result of an in-service injury, such evidence is material and this at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  In short, the finding of new and material evidence is supported.  As new and material evidence has been received, the claim is reopened.  The Veteran's appeal to this extent is allowed.




Merits

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for PTSD.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer  v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosed PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM). Rather, the Veteran's post-service records only indicate assessments of PTSD within the context of the Veteran's subjective history.  There is no indication any medical findings supported by the criteria of the DSM have ever been provided, much less related to any uncorroborated stressors that the Veteran may have provided.

Most notably, the predominant psychiatric findings in the Veteran's outpatient treatment records and VA examinations have determined that the Veteran's psychiatric symptoms are diagnoses variously as depression and/or a dysthymic disorder.  These disorders have been found to be etiologically related to the Veteran's service-connected musculoskeletal, neurological, and skin disabilities.  As such, the Veteran is currently service-connected for depression and dysthymic disorder based upon such which includes an anxiety component according to the June 2014 VA examiner.  There is no indication that the Veteran has a separate and distinct disability manifested by PTSD that is related to military service stressors, to include military sexual trauma.

The only other evidence in the claims file supporting the existence of a disability manifested by PTSD is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or psychiatry more particularly, and that he is merely speculating as to whether he has such current disability.  In this regard, he is not competent to diagnose a disability manifested by PTSD, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current disability manifested by PTSD is lacking in probative value.  

In short, in the absence of persuasive probative evidence demonstrating any current disability manifested by PTSD, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to an increased evaluation in excess of 30 percent for depression, including dysthymic disorder and MDD, is denied.

Entitlement to an increased evaluation in excess of 10 percent for left wrist ganglion cyst (previously rated as post operative ganglion cysts, left wrist (non-dominant)), is denied.

Entitlement to an increased evaluation of 30 percent prior to August 4, 2010 for reflex sympathetic dystrophy, left hand/wrist (non-dominant), is granted, subject to the laws that govern the payment of monetary benefits.

Entitlement to an increased evaluation in excess of 30 percent for reflex sympathetic dystrophy, left hand/wrist (non-dominant) beginning August 4, 2010 is denied.

Entitlement to a temporary total disability evaluation based on the need for convalescence following surgical treatment for ganglion cyst is denied.

Entitlement to automobile and adaptive equipment and/or for adaptive equipment only is denied.

Entitlement to special monthly compensation based on Aid and Attendance is denied.

New and material evidence having been received; the claim of entitlement to service connection for PTSD, to include as based upon a military sexual trauma, is reopened; the appeal is granted to this extent only.

Entitlement to service connection for PTSD, to include as based upon a military sexual trauma, is denied.


REMAND

Although the Board regrets the additional delay, after conducting a review of the record, further development is required prior to adjudicating the Veteran's remaining claims.

Abdominal Lesions and Early Effective Date Abdominal Lesions

The Veteran was provided with a VA examination in September 2009.  At the examination, it was noted that the Veteran claims he was in the service when he was exposed to gamma radiation in the ships core.   He reports almost immediate development of cystic lesions on his chest, like deep pimples.   He was taken to the sick bay where they were "cut. out".  He says that ever since then he has continued to have itchy skin and get large pimples and deeper cysts on his body, especially below his pannus, in the groin. He currently uses hydrocortisone cream on these areas.  There was no indication that he used any systemic treatment or corticosteroids.  The VA examiner found that, on the abdomen beneath the pannus, there were hyper pigmented papules with old folliculitis lesions.  The Veteran was diagnosed with folliculitis/mild hidradenitis.

The Veteran was provided with an additional VA examination in November 2009.  The examiner found that the Veteran has xerotic skin on his back and side with hyperpigmentation areas.  These also, appear on his chest-groin and under the pannus.  They are consistent with post inflammatory changes.  The one lesion that was not inflamed was just resolving under the pannus. There were no other lesions at this time.  The Veteran was diagnosed with folliculitis comprising less than 5 percent of exposed and total body surface area. Only one lesion was noted and it was currently resolving.

The Veteran was provided with an additional VA examination in August 2010.  The Veteran stated that he was exposed to gamma radiation in service and then developed lesions and boil-like lesions on the chest and abdomen.  Subsequently
he developed similar lesions in the groin.  It was noted that the Veteran only used topical ointment to treat.  No systemic treatment was noted.  The VA examiner diagnosed the Veteran with a history of hidradenitis, folliculitis, and abscesses.  Current severity was found to be mild and under good control.  There was no functional impairment noted to employability.

The Veteran was provided with an additional VA examination in April 2013.  The VA examiner indicated that the Veteran  currently does not have any lesions over his abdomen, or any active lesions.  The lesions could occur also on the axillae, groin, and pannus, although Veteran did not have current lesions.  The Veteran was noted to be prescribed an oral medication, Doxycyline, that he took for 6 weeks or more, but not constant and a topical cream that he used near constant.  It was noted that the Veteran's condition did not require the use of systemic treatment or corticosteroids.

In the recent case of Johnson v. McDonald, ___ Vet.App. ___, No. 14-2778 (Vet.App. Mar. 1, 2016), the U.S. Court of Veterans Appeals determined that constant or near constant use of a topical corticosteroid met the criteria for a 60 percent disability evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7806, despite the VA Secretary's assertion that the proper interpretation of this provision required oral corticosteroids as they represent systemic therapy unlike topical corticosteroids.  Given the Court's interpretation of DC 7806, clarification as to whether the Veteran has constant or near constant systemic therapy such as use of a topical corticosteroid is required.  Also, clarification is needed in regard to the total percentage of the affected areas.  

Prostate Cancer and Hair Loss

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id.  at 271.  In the February 2009 Remand, the Board directed VA to further develop the issue of the Veteran's alleged exposure to ionizing radiation.  In particular, the Remand indicated that the RO did not document the steps taken to determine whether or not the Veteran was exposed to ionizing radiation.  At his 2009 Board hearing, the Veteran testified that he was part of the Radar and Signal Corps aboard the nuclear power destroyer, the USS Long Beach CGN-9.  The personnel records confirm his assignment to that vessel from May 13, 1974 to January 6, 1975.  He believes that the ship has since been decommissioned; but that the records of the ship should still be available.  Under the circumstances, the Board believes that VA's duty to assist the Veteran requires a request to the service department regarding any information that the Veteran may have been exposed to ionizing radiation on the identified ship.

Here, the RO does not appear to have complied with the instructions of the February 2009 Remand.  Rather, the RO merely obtained copies of the Veteran's service personnel records and provided the Veteran with a VA examination.  However, no development appears to have been conducted in regard to ascertaining the details of the vessel aboard which the Veteran served and the extent of exposure to nuclear radiation, if any, to its personnel.

Accordingly, upon remand, the RO should conduct the aforementioned development regarding the service vessels aboard which the Veteran served.  In this regard, the RO must provide documentation of the steps it has undertaken in conducting such development and associate it with the claims file accordingly.

Although the Board notes that the Veteran's claim for prostate cancer was not part of the original 2009 Remand, the implication of any findings that the aforementioned development may yield are highly relevant to resolving that issue as well, since the Veteran has clarified that he also believes that radiation exposure led to his development of prostate cancer.

Erectile Dysfunction, Convalescent Evaluation for Prostate Surgery, Loss of Use of a Creative Organ, and TDIU

As to the issues of erectile dysfunction, convalescent evaluation for prostate surgery, loss of use of a creative organ, and TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claims for erectile dysfunction, convalescent evaluation for prostate surgery, loss of use of a creative organ, and TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issues of entitlement to service connection for prostate cancer and hair loss must be developed before the Board renders a decision on the erectile dysfunction, convalescent evaluation for prostate surgery, loss of use of a creative organ, and TDIU claims, as the outcome of such evaluation may negate the need or availability for such additional evaluations.  Upon completion of the development for prostate cancer and hair loss, reconsideration of the Veteran's claims for erectile dysfunction, convalescent evaluation for prostate surgery, loss of use of a creative organ, and TDIU, to include any additional development deemed to be necessary in such inquiry, should be undertaken.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The RO should contact the service department and/or other appropriate entity and request any information regarding exposure to ionizing radiation on the USS Long Beach CGN-9 between May 13, 1974 and January 6, 1975.  All efforts should be documented.

3. Obtain an addendum opinion in regard to the Veteran's claim for an increased rating for cystic lesions.  The need for another examination is left to the discretion of the examiner.  Based on a review of the file, to specifically include the September 2009 VA skin examination, November 2009 VA skin examination, August 2010 VA skin examination, and April 2013 skin examination, please address the following questions:  (1) given the OBJECTIVE findings, what is the estimated total percentage of the entire body and exposed areas affected by the service connected skin disability; (2) given the OBJECTIVE findings and LAY REPORTS, what is the estimated total percentage of the entire body and exposed areas affected by the service connected skin disability; and (3) at any time during the period has the Veteran's service connected skin disability required the use of topical corticosteroids (e.g., hydrocortisone cream), and if yes, describe the frequency (intermittent or constant or near-constant) and duration (days or weeks). 

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


